Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09395 Third Avenue Variable Series Trust (Exact name of registrant as specified in charter) Third Avenue, 32nd Floor, New York, NY (Address of principal executive offices) (Zip code) W. James Hall III, General Counsel, 622 Third Avenue, New York, NY 10017 (Name and address of agent for service) Registrant's telephone number, including area code: 800-443-1021 Date of fiscal year end: December 31, 2008 Date of reporting period: December 31, 2008 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e -1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Trust's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the 1940 Act), is as follows: THIRD AVENUE VARIABLE SERIES TRUST THIRD AVENUE VALUE PORTFOLIO ANNUAL REPORT DECEMBER 31, 2008 THIRD AVENUE VARIABLE SERIES TRUST Privacy Policy Third Avenue Value Portfolio (the Portfolio) respects your right to privacy. We also know that you expect us to conduct and process your business in an accurate and efficient manner. To do so, we must collect and maintain certain personal information about you.
